- Midland National Life Insurance Company April 29 , Securities and Exchange Commission treet, N.E. Washington DC RE: Midland National Life Separate Account A File Number 33-76318  VUL2 Variable Life Insurance Policies Commissioners: Enclosed for filing is a copy of Post-Effective Amendment Number 14 to the above referenced Form N-6 Registration Statement. This amendment is being filed pursuant to paragraph (b) of Rule 485, and pursuant to subparagraph (b) (4) of that Rule, we certify the amendment does not contain disclosure which would render it ineligible to become effective pursuant to said paragraph (b). If you have any comments or questions about this filing, please contact Fred Bellamy of Sutherland Asbill & Brennan LLP at 202-383-0126 or fred.bellamy@sutherland.com . /s/ Terri Silvius Assistant Vice President  Variable Compliance & 38a-1 CCO cc: Frederick R. Bellamy Sutherland Asbill & Brennan LLP As filed with the Securities and Exchange Commission on April 29 , Registration File No. 33-76318 811-05271 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ ] PRE-EFFECTIVE AMENDMENT NO. [ ] POST-EFFECTIVE AMENDMENT NO. _ 14 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ ] AMENDMENT NO. _ [ X ] (Check appropriate box or boxes.) Midland National Life Separate Account A (Exact name of registrant) MIDLAND NATIONAL LIFE INSURANCE COMPANY (Name of depositor) One Sammons Plaza Sioux Falls, South Dakota 57193-9991 (Address of depositors principal executive offices) Depositors Telephone Number, including Area Code: (605) 335-5700 Steve Horvat, Senior Vice President  Legal Midland National Life Insurance Company One Sammons Plaza Sioux Falls, South Dakota 57193-9991 (Name and address of agent for service) Copy to: Frederick R. Bellamy, Esq. Sutherland Asbill & Brennan LLP 1275 Pennsylvania Avenue, N.W. Washington, DC 20004-2415 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this registration statement. It is proposed that this filing will become effective (check appropriate box): o immediately upon filing pursuant to paragraph (b) S on May 1, 2009 pursuant to paragraph (b) £ 60 days after filing pursuant to paragraph (a)(i) o on pursuant to paragraph (a)(i) of Rule 485 If appropriate check the following box: o This post-effective amendment designates a new effective date for a new effective date for a previously filed post-effective amendment Title of Securities Being Registered: Interests in Individual Flexible Premium Variable Life Insurance Policies VARIABLE UNIVERSAL LIFE 2 Flexible Premium Variable Universal Life Insurance Contract Issued By: Midland National Life Insurance Company One Sammons Plaza  Sioux Falls, SD 57193 (605) 335-5700 (telephone)  (800) 272-1642 (toll-free telephone) (605) 373-8557 (facsimile for transaction requests)  (605) 335-3621 (facsimile for administrative requests) through the Midland National Life Separate Account A Please note our address has changed. Variable Universal Life 2 (the contract) is a life insurance contract issued by Midland National Life Insurance Company. The contract: provides insurance coverage with flexibility in death benefits and premiums; pays a death benefit if the Insured person dies while the contract is still inforce ; can provide substantial contract fund build-up on a tax-deferred basis. However, there is no guaranteed contract fund for amounts You allocate to the Investment Divisions . You bear the risk of poor investment performance for those amounts. lets You borrow against Your contract, withdraw part of the net cash surrender value , or completely surrender Your contract. There may be tax consequences to these transactions. Loans and withdrawals affect the contract fund , and may affect the death benefit . After the first premium, You may decide how much Your premiums will be and how often You wish to pay them, within limits. You may also increase or decrease the amount of insurance protection, within limits. Depending on the amount of premiums paid, this may or may not be a Modified Endowment Contract (MEC). If it is a MEC, then loans and withdrawals may have more adverse tax consequences than otherwise. You have a limited right to examine Your contract and return it to Us for a refund. You may allocate Your contract fund to Our General Account and up to ten investment divisions . Each division invests in a specified mutual fund portfolio. The mutual fund portfolios are part of the following series funds or trusts: 1. AIM Variable Insurance Funds, 2. Alger American Fund, 3. American Century Variable Portfolios, Inc., 4. Fidelity ® Variable Insurance Products, 5. Goldman Sachs Variable Insurance Trust, 6. Lord Abbett Series Fund, Inc., 7. MFS ® Variable Insurance Trusts, 8. Neuberger Berman AMT Portfolios, 9. PIMCO Variable Insurance Trust, Premier VIT ProFunds VP, Van Eck Worldwide Insurance Trust, and Vanguard ® Variable Insurance Funds You can choose among the sixty-one investment divisions listed on the following page. Your contract fund in the investment divisions will increase or decrease based on investment performance. You bear this risk. You could lose the amount You invest and lose Your insurance coverage due to poor investment performance. No one insures or guarantees the contract fund allocated to the investment divisions . Separate prospectuses describe the investment objectives, policies and risks of the portfolios. The Securities and Exchange Commission has not approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. May 1, SEPARATE ACCOUNT INVESTMENT PORTFOLIOS AIM V.I. Financial Services Fund Lord Abbett Series Fund, Inc. Americas Value Portfolio AIM V.I. Global Health Care Fund Lord Abbett Series Fund, Inc. Growth and Income Portfolio AIM V.I. International Growth Fund Lord Abbett Series Fund, Inc. International Portfolio Alger American Capital Appreciation Portfolio Lord Abbett Series Fund, Inc. Mid-Cap Value Portfolio Alger American LargeCap Growth Portfolio MFS ® VIT Growth Series Alger American Mid-Cap Growth Portfolio MFS ® VIT New Discovery Series American Century VP Capital Appreciation Fund MFS ® VIT Research Series American Century VP International Fund MFS ® VIT Total Return Series American Century VP Value Fund MFS ® VIT Utilities Series Fidelity VIP Asset Manager SM Portfolio Neuberger Berman AMT Regency Portfolio Fidelity VIP Asset Manager: Growth ® Portfolio PIMCO VIT High Yield Portfolio Fidelity VIP Balanced Portfolio PIMCO VIT Real Return Portfolio Fidelity VIP Contrafund ® Portfolio PIMCO VIT Small Cap StocksPLUS ® TR Portfolio Fidelity VIP Equity-Income Portfolio PIMCO VIT Total Return Portfolio Fidelity VIP Freedom 2010 Portfolio Premier VIT NACM Small Cap Portfolio 1 Fidelity VIP Freedom 2015 Portfolio ProFund VP Japan Fidelity VIP Freedom 2020 Portfolio ProFund VP Oil & Gas Fidelity VIP Freedom 2025 Portfolio ProFund VP Small-Cap Value Fidelity VIP Freedom 2030 Portfolio ProFund VP Ultra Mid-Cap Fidelity VIP Freedom Income Portfolio Van Eck Worldwide Hard Assets Fund Fidelity VIP Growth & Income Portfolio Van Eck Worldwide Real Estate Fund Fidelity VIP Growth Opportunities Portfolio Vanguard ® VIF Balanced Portfolio Fidelity VIP Growth Portfolio Vanguard ® VIF High Yield Bond Portfolio Fidelity VIP High Income Portfolio Vanguard ® VIF International Portfolio Fidelity VIP Index 500 Portfolio Vanguard ® VIF Mid-Cap Index Portfolio Fidelity VIP Investment Grade Bond Portfolio Vanguard ® VIF REIT Index Portfolio Fidelity VIP MidCap Portfolio Vanguard ® VIF Short-Term Investment-Grade Portfolio Fidelity VIP Money Market Portfolio Vanguard ® VIF Small Company Growth Portfolio Fidelity VIP Overseas Portfolio Vanguard ® VIF Total Bond Market Index Portfolio Goldman Sachs VIT Growth and Income Fund Vanguard ® VIF Total Stock Market Index Portfolio Goldman Sachs VIT Structured Small Cap Equity Fund 1 Formerly Premier VIT OpCap Small Cap Portfolio This prospectus generally describes only the variable portion of the contract, except where the General Account is specifically mentioned. Buying this contract might not be a good way of replacing Your existing insurance or adding more insurance if You already own a flexible premium variable life insurance contract. You should read this prospectus carefully and keep it for future reference. You should also have and read the current prospectuses for the funds. TABLE OF CONTENTS CONTRACT BENEFITS / RISKS SUMMARY 9 CONTRACT BENEFITS 9 Death Benefits 9 Flexible Premium Payments 9 Minimum Premium Benefit 9 Benefits of the Contract Fund 9 Tax Benefits 10 Additional Benefits 10 Your Right to Examine This Contract 10 CONTRACT RISKS 10 Investment Risk 10 Surrender Charge Risk 11 Withdrawing Money 11 Risk of Lapse 11 Tax Risks 11 Risk of Increases in Charges 12 Portfolio Risks 12 FEE TABLE 12 SUMMARY OF VARIABLE UNIVERSAL LIFE 2 17 DEATH BENEFIT OPTIONS 17 FLEXIBLE PREMIUM PAYMENTS 18 INVESTMENT CHOICES 18 YOUR CONTRACT FUND 18 Transfers 19 Contract Loans 19 Withdrawing Money 20 Surrendering Your Contract 20 DEDUCTIONS AND CHARGES 20 Deductions From Your Premiums 20 Deductions From Your Contract Fund 20 Surrender Charges 21 ADDITIONAL INFORMATION ABOUT THE CONTRACTS 21 Your Contract Can Lapse 21 Correspondence and Inquiries 22 State Variations 23 Tax-Free Section 1035 Exchanges 23 DETAILED INFORMATION ABOUT VARIABLE UNIVERSAL LIFE 2 23 INSURANCE FEATURES 23 How the Contracts Differ From Whole Life Insurance 23 Application for Insurance 24 Death Benefit 24 Notice and Proof of Death 25 Payment of Death Benefits 25 Maturity Benefit 25 Changes In Variable Universal Life 2 25 Changing The Face Amount of Insurance 25 Changing Your Death Benefit Option 26 When Contract Changes Go Into Effect 27 Flexible Premium Payments 27 Allocation of Premiums 28 Additional Benefits 29 SEPARATE ACCOUNT INVESTMENT CHOICES 37 Our Separate Account And Its Investment Divisions 37 The Funds 37 Investment Policies Of The Portfolios 38 Effects of Market Timing 45 Charges In The Funds 45 USING YOUR CONTRACT FUND 46 The Contract Fund 46 Amounts In Our Separate Account 46 How We Determine The Accumulation Unit Value 47 Contract Fund Transactions 47 Transfer Of Contract Fund 47 Transfer Limitations 48 Dollar Cost Averaging 51 Portfolio Rebalancing 51 Contract Loans 52 Withdrawing Money From Your Contract Fund 53 Surrendering Your Contract 54 THE GENERAL ACCOUNT 55 DEDUCTIONS AND CHARGES 55 Deductions From Your Premiums 55 Charges Against The Separate Account 56 Monthly Deductions From Your Contract Fund 56 Transaction Charges 58 How Contract Fund Charges Are Allocated 58 Loan Charge 58 Surrender Charges 59 Portfolio Expenses 60 TAX EFFECTS 60 INTRODUCTION 60 TAX STATUS OF THE CONTRACT 61 TAX TREATMENT OF CONTRACT BENEFITS 61 In General 61 Modified Endowment Contracts (MEC) 61 Distributions Other Than Death Benefits from Modified Endowment Contracts 62 Distributions Other Than Death Benefits from Contracts that are not Modified Endowment Contracts 62 Investment in the Contract 63 Contract Loans and the Benefit Extension Rider 63 Withholding 63 Life Insurance Purchases by Residents of Puerto Rico 64 Life Insurance Purchases by Nonresident Aliens and Foreign Corporations 64 Multiple Contracts 64 Continuation of Contract Beyond Age 100 64 Section 1035 Exchanges 64 Living Needs Rider 64 Business Uses of Contract 64 Employer-Owned Life Insurance Contracts 65 Non-Individual Owners and Business Beneficiaries of Contracts 65 Split-Dollar Arrangements 65 Alternative Minimum Tax 65 Estate, Gift and Generation-Skipping Transfer Tax Considerations 65 Economic Growth and Tax Relief Reconciliation Act of 2001 66 Possible Tax Law Changes 66 Foreign Tax Credits 66 Our Income Taxes 66 ADDITIONAL INFORMATION ABOUT THE CONTRACTS 67 YOUR RIGHT TO EXAMINE THIS CONTRACT 67 YOUR CONTRACT CAN LAPSE 67 YOU MAY REINSTATE YOUR CONTRACT 68 CONTRACT PERIODS AND ANNIVERSARIES 68 MATURITY DATE 68 WE OWN THE ASSETS OF OUR SEPARATE ACCOUNT 69 CHANGING THE SEPARATE ACCOUNT 69 LIMITS ON OUR RIGHT TO CHALLENGE THE CONTRACT 69 YOUR PAYMENT OPTIONS 70 Lump Sum Payments 70 Optional Payment Methods 70 YOUR BENEFICIARY 71 ASSIGNING YOUR CONTRACT 72 WHEN WE PAY PROCEEDS FROM THIS CONTRACT 72 CHANGE OF ADDRESS NOTIFICATION 73 YOUR VOTING RIGHTS AS AN OWNER 73 DISTRIBUTION OF THE CONTRACTS 73 LEGAL PROCEEDINGS 75 FINANCIAL STATEMENTS 75 DEFINITIONS 76 CONTRACT BENEFITS / RISKS SUMMARY In this prospectus Midland National, We, Our, Us, and Company mean Midland National Life Insurance Company. You and Your mean the owner of the contract. We refer to the person who is covered by the contract as the Insured or Insured Person, because the Insured person and the owner may not be the same. There is a list of definitions at the end of this prospectus, explaining many words and phrases used here and in the actual insurance contract. In this prospectus, these words and phrases are generally in bold face type. This summary describes the contracts important risks and benefits. The detailed information appearing later in this prospectus further explains the following information discussed in the Contract Benefits/Risks Summary. This summary must be read along with that detailed information. Unless otherwise indicated, the description of the contract in this prospectus assumes that the contract is inforce and that there is no outstanding contract loan. CONTRACT BENEFITS Death Benefits Variable Universal Life 2 is life insurance on the Insured person. If the contract is inforce We will pay a death benefit when the Insured person dies. You can choose between two death benefit options: Option 1: death benefit equals the face amount of the insurance contract. This is sometimes called a level death benefit . Option 2: death benefit equals the face amount plus the contract fund . This is sometimes called a variable death benefit . The death benefit may be even greater in some circumstances. See 
